Citation Nr: 0028439	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for bronchial asthma, for the period between July 19, 
1994, and October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which granted service 
connection for bronchial asthma, and assigned a 30 percent 
rating for said disability, effective from July 19, 1994, the 
day following the veteran's separation from active military 
service.  The veteran appealed this initial rating, and the 
Board remanded the case in June 1997, with instructions to 
the RO to re-examine the veteran and re-adjudicate the claim, 
in view of the fact that the regulations addressing the 
rating of respiratory disorders, including bronchial asthma, 
were amended during the pendency of this appeal, effective 
October 7, 1996.  The RO fully accomplished the action that 
was requested and, in a January 1998 rating decision, 
increased the rating to 60 percent, effective from July 19, 
1994, under the old (pre-1996 amendments) schedular criteria, 
and to 100 percent, effective from October 7, 1996, under the 
new schedular criteria.

A review of the record shows that the veteran initially 
expressed his satisfaction with the 60 percent rating 
assigned by the RO in January 1998 indicating, in a written 
statement, also dated in January 1998, that he wished to 
withdraw his appeal.  Shortly thereafter, however, he asked 
that his appeal be re-instated, and the RO obliged, issuing a 
Supplemental Statement of the Case in October 1999, 
thoroughly explaining to the veteran the rationale for its 
January 1998 decision, including a discussion of the 
schedular criteria that were in effect both prior to and 
after the October 1996 amendments.  The case has since been 
returned to the Board, for appellate review.

At the outset, the Board notes that, since the veteran has 
appealed the rating assigned as part of an initial grant of 
service connection, the potential of the applicability of 
staged ratings to the veteran's claim has to be considered.  
See, Fenderson v. West, 12 Vet. App. 119 (1999).  While the 
RO has not expressly used the term "staged ratings" in 
adjudicating the veteran's claim, it is clear that it has 
considered, and indeed assigned, staged ratings in this case, 
as explained above.  Therefore, the Board finds it 
unnecessary to remand this case for re-adjudication under the 
Fenderson doctrine.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran suffered from pronounced 
bronchial asthma, with very frequent attacks, severe dyspnea 
on slight exertion between attacks, and marked loss of 
weight, or other evidence of severe impairment of health, 
between July 19, 1994, and October 7, 1996.


CONCLUSION OF LAW

A disability evaluation in excess of 60 percent for bronchial 
asthma for the period between July 19, 1994, and October 7, 
1996, is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic 
Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the veteran has presented a well-grounded claim.  The 
facts relevant to this appeal have been properly developed 
and VA's obligation to assist the veteran in the development 
of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As noted earlier, ratings of 60 and 100 percent have been 
assigned for the service-connected bronchial asthma, 
effective from July 19, 1994, and October 7, 1996, 
respectively.  The 60 percent rating was assigned under the 
old (pre-amendment) criteria, while the 100 percent was 
assigned under the new (post-amendment) criteria, which 
became effective on October 7, 1996.  On appeal, the veteran 
contends that he is entitled to a 100 percent rating between 
July 19, 1994, and October 7, 1996.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version that is the 
most favorable to the appellant should apply, unless Congress 
has provided otherwise.  Id, at 313.  The application of said 
new version, however, is to be made only from and after the 
effective date of the amendment.  In this regard, the Board 
notes that, in a very recent precedent decision, VA's General 
Counsel held that, when a provision of VA's Schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  If the Board determines that it is, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but not 
earlier than, the effective date of the change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, since the veteran is seeking an 
increased (total) rating for a period of time preceding the 
effective date of the amendments to the regulations 
addressing the rating of respiratory disorders, the Board can 
only consider on appeal the old rating criteria for rating 
bronchial asthma, that is, the criteria that were in effect 
prior to the amendments of October 1996.

The pre-amendment version of the particular diagnostic code 
addressing the rating of bronchial asthma, Diagnostic Code 
6602, provided for a 60 percent rating for severe bronchial 
asthma, with frequent (one or more weekly) attacks, marked 
dyspnea on exertion between attacks, only temporary relief by 
medication, and more than light manual labor precluded.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602.

The pre-amendment version of Diagnostic Code 6602 also 
provided for a total (100 percent) rating for pronounced 
bronchial asthma, with very frequent attacks, severe dyspnea 
on slight exertion between attacks, and marked loss of 
weight, or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602.

The service medical records reveal that the veteran underwent 
a Medical Board examination during service in 1992, 
essentially due to disabilities of the lumbosacral spine and 
left shoulder.  At that time, it was also mentioned that the 
veteran had "a long and continuing problem" with reactive 
airway symptoms consistent with asthma and reactive airway 
disease, but that he was stable on medication.  On separation 
in July 1994, the veteran indicated that his asthma caused 
shortness of breath and coughing spells, and the clinical 
evaluation of his respiratory system at that time was 
abnormal due to the diagnosis of asthma.

According to the report of a VA medical examination that was 
conducted in August 1994, shortly after the veteran's July 
1994 discharge from active military service, the veteran said 
that he developed asthma in 1989, that he had been under 
treatment since that year, and that he was currently on 
medication, which included inhalers.  The veteran said that 
he had achieved "good control" of his asthma symptoms with 
his current treatment regimen, and added that, while in the 
military, he was given a profile against any physical 
training exercise.  Currently, the veteran stated that he was 
able to walk up to two miles at a time for exercise purposes, 
"without much difficulty."

The above report further reveals that, on examination, 
respiration was "16," and the lungs were normal to 
auscultation, percussion and palpation.  The veteran weighed 
230 lbs., at a height of 5'8," and pulmonary function 
studies conducted at that time revealed FEV1 figures 
representing 62 and 63 percent of the values predicted, as 
well as FEV1/FVC figures representing 81 to 85 percent of the 
values predicted.  These results were interpreted as 
representing moderate obstructive pulmonary impairment.

According to a September 1994 VA outpatient medical record, 
the veteran suffered from asthma, which was stable after 
being on Prednisone, 10mg, for the past six weeks.  The 
veteran indicated that he was walking two miles per day.  The 
examiner noted that the lungs were clear, listed the 
assessment as "stable," and advised the veteran to return 
to the clinic in six months.

At a January 1995 RO hearing, the veteran stated that he 
could not walk over about a quarter of a mile, but explained 
that "that is because of the foot rather than the asthma.  
When I have asthma problems, sometimes I can't walk a block.  
I just have to sit down and [let] the asthma inhaler take 
effect before I get up and do any further walking."  He also 
indicated that he normally had two or three severe episodes a 
month during the late Fall through Spring, and that the 
symptoms were more pronounced and severe during the Winter.

In a January 1995 statement, a VA pulmonary specialist 
indicated the following:

[The veteran] has chronic asthma and 
requires daily medication to control his 
disease.  This past fall and winter he 
has required an increased dosage of 
systemic corticosteroids, prednisone, at 
10 mg per day along with some short 
bursts of higher doses.  This change in 
medication is in response to an increase 
in activity of his asthma.  Hopefully, he 
will return to a lower dose of 
medication, although his history 
indicates that intermittent 
intensification of medication will be an 
ongoing requirement.

According to a March 1995 VA outpatient medical record, the 
veteran was having problems with asthma, having had "a bad 
time yesterday."  On examination, there were decreased 
breath sounds and end expiratory wheezes.  The veteran's 
bodyweight was reported at 242 1/2 lbs., and he was advised to 
continue with his medication, and to return to the clinic in 
three to four months.

Seven days after the above consultation, still in March 1995, 
the veteran had another VA consultation, and said that his 
asthma symptoms had worsened during the Winter, being unable 
to accomplish prolonged exertion, and awakening at night, at 
11 p.m. and 3 a.m.  On examination, he weighed 236 lbs., his 
lungs were clear, and the assessment was listed as 
"[m]od[erately]-severe asthma in terms of 
pharmacot[reatment] required for control.   Bad season."  
The veteran was prescribed Prednisone, 15 mg, "for several 
w[ee]ks," and advised to decrease the dose to 10 mg if the 
condition improved.  He was also advised to try to reduce the 
intensity of his weight loss program by monitoring the 
decrease of his fat intake.

The veteran underwent inpatient VA rehabilitation therapy for 
a lumbosacral spine condition in May 1995, and it was noted 
during that admission that his past medical history included 
his being steroid-dependent for asthma.  No complaints 
related to his asthma were recorded during this admission, 
and the veteran was noted to have said that he was able to 
walk approximately one to two miles after receiving physical 
and pool therapy, even though he had gained "a significant 
amount of weight" since a 1988 melanoma surgery.  The 
veteran's vital signs were stable, he was afebrile, his 
bodyweight was reported as 249 lbs., and his current 
medications included Prednisone, 10mg.

A June 1995 VA outpatient medical record reveals that the 
veteran's dose of Prednisone was decreased to 7.5mg "since 
he's been stable [for the past] 6 w[ee]ks on 10mg," and 
after having taken into account a statement from the 
veteran's dentist (as reported by the veteran) to the effect 
that the Prednisone was contributing to his periodontal 
disease.  Pulmonary function studies were again conducted, 
and this time they revealed FEV1 figures representing 44 and 
51 percent of the values predicted, as well as FEV1/FVC 
figures representing 81 and 83 percent of the values 
predicted.  These results were interpreted as representing 
moderate obstructive disease.

In September 1995, the veteran had another VA consultation, 
with complaints of "not doing as well now," especially 
after a rainy day the past week, after which his breathing 
had been worse.  The month of August, however, had been 
"good," according to the veteran, who also indicated that 
he had had to go back to 10mg of Prednisone one week after 
decreasing the dose to 7.5mg.  On examination, the chest was 
clear on deep regular breathing, but there were wheezes and 
cough on forced expiration.  The dose of Prednisone was 
increased to 20mg for one week, and the veteran was also 
advised that could also increase his Albuterol use, to four 
times a day, for a week.

In October 1995, the veteran had a consultation due to his 
problems with chronic lower back pain, at which time the 
veteran reported an exacerbation of his asthma three weeks 
ago after the onset of cold weather, for which his Prednisone 
dose had been increased to 20mg.  The examiner noted that the 
veteran had "gained 14 lbs. since then."

A December 1995 VA outpatient medical record reveals that the 
veteran's asthma was "stable," while a VA chest X-Ray 
report of the same date reveals an impression of no acute 
cardiopulmonary disease.

According to a partially-legible January 1996 VA outpatient 
medical record, the veteran's asthma was "exacerbated [with] 
exposure to cold when he goes out."  This record also 
reveals that the dose of Prednisone was now back to 10 mg.

A January 1996 VA chest X-Ray report reveals an impression of 
an unremarkable chest examination, with evidence of clear 
"hyperaerated" lungs and CP angles.

A May 1996 VA outpatient medical record indicates that the 
veteran's asthma was again "stable."  He was reported to 
weigh 251.6 lbs.

A partially-legible July 1996 VA outpatient medical record 
reveals a consultation due to complaints of his medical 
conditions, which included bronchial asthma and back pain, 
"getting worse."  On examination, the veteran was noted, 
however, to be in no acute distress, but there was expiratory 
wheezing noted.  The partially-legible assessment included 
bronchial asthma, accelerated, with one to two attacks.

A November 1996 VA chest X-Ray report reveals an impression 
of "no acute disease," and a radiologist's comment to the 
effect that he saw "no evidence of active cardiopulmonary 
disease."

As can be noted from the above discussion of the medical 
evidence in the file, the veteran has been suffering from 
asthma for many years, including for the timeframe in 
question, and he has had to be on constant medication for 
this disability.  He had periods of acute exacerbations, as 
well as periods of relative stability, between July 19, 1994, 
and October 7, 1996, but the condition was never described as 
being severe, nor pronounced, even during the periods of 
exacerbation.  The medical evidence in the files does not 
show that the veteran suffered from pronounced bronchial 
asthma, with very frequent attacks, severe dyspnea on slight 
exertion between attacks, and marked loss of weight, or other 
evidence of severe impairment of health, between that 
particular timeframe.

In view of the above finding, the Board concludes that a 
disability evaluation in excess of 60 percent for bronchial 
asthma between July 19, 1994, and October 7, 1996, is not 
warranted.

Finally, the Board notes that the record appears to reveal 
that the RO has yet to consider the question of a referral of 
the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the potential 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board is of the opinion that a referral 
for extra-schedular consideration of the matter on appeal is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.


ORDER

A disability evaluation in excess of 60 percent for bronchial 
asthma for the period between July 19, 1994, and October 7, 
1996, is denied.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

